Case 4:07-cr-20605-MAG-MJH ECF No. 123, PageID.513 Filed 08/05/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                      Case No. 07-cr-20605
vs.
                                                      HON. MARK A. GOLDSMITH
DELANO DEJUAN MARTIN,

            Defendant.
_____________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR IMMEDIATE RELEASE
 UNDER 28 U.S.C. § 3582(c) AND TRANSFERRING DEFENDANT’S MOTION UNDER
  28 U.S.C. § 2255 (DKT. 115) TO THE UNITED STATES COURT OF APPEALS FOR
                                THE SIXTH CIRCUIT

       This matter is before the Court on Defendant Delano Dejuan Martin’s motion for

immediate release (Dkt. 115). In his motion, Martin seeks modification of his sentence, arguing

that he was sentenced based on his erroneous classification as a career offender. For the reasons

that follow, the Court denies the motion to the extent that Martin seeks a sentence modification

under 28 U.S.C. § 3852(c) and transfers the motion to the Sixth Circuit to the extent he seeks relief

under 28 U.S.C. § 2255.

       On March 7, 2013, Martin pleaded guilty to conspiracy to distribute 100 grams or more of

heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Plea Agreement (Dkt. 73). In the plea

agreement, the parties stipulated that Martin’s sentencing guidelines range was 188 to 235 months’

imprisonment, based on his status as a career offender. Id. at PageID.209. The Court ultimately

sentenced Martin to 188 months’ imprisonment. Judgment (Dkt. 78).

       In his motion, Martin contends that his classification as a career offender was premised on

a state-court conviction for possession with intent to deliver heroin. Mot. at 2. This classification,
Case 4:07-cr-20605-MAG-MJH ECF No. 123, PageID.514 Filed 08/05/21 Page 2 of 3




he maintains, was erroneous under United States v. Havis, 927 F.3d 382, 387 (6th Cir. 2019), in

which the Sixth Circuit held that attempt crimes no longer qualify as controlled substance offenses

for purposes of the career offender enhancement. Accordingly, he seeks a reduction of his

sentence.

       A court may not modify a term of imprisonment once it has been imposed, except in limited

circumstances. 18 U.S.C. § 3582(c). For example, a court may modify a sentence if it finds that

extraordinary and compelling reasons (e.g., the defendant’s medical condition, advanced age, or

family circumstances) warrant such a modification, or if the defendant is of an advanced age and

has served at least 30 years of a life sentence. 18 U.S.C. § 3582(c)(1); U.S.S.G. 1B1.13 cmt.

n.1(A)-(C). Additionally, courts may reduce a term of imprisonment where a defendant “has been

sentenced to a term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission,” if a reduction is supported by the sentencing factors and

is consistent with the Sentencing Commission’s policy statements. 18 U.S.C. § 3582(c)(2).

Because none of these circumstances applies here, the Court lacks authority to modify Martin’s

sentence under § 3582(c).

       To the extent that Martin’s motion may alternatively be construed as a motion to vacate his

sentence under 28 U.S.C. § 2255, the Court lacks jurisdiction to consider this claim. On October

1, 2014, the Court denied Martin’s first motion to vacate sentence under § 2255 (Dkt. 80). “[W]hen

a second or successive petition for habeas corpus relief or § 2255 motion is filed in the district

court without § 2244(b)(3) authorization from [the Sixth Circuit], the district court shall transfer

the document to [the Sixth Circuit] pursuant to 28 U.S.C. § 1631.” In re Sims, 111 F.3d 45, 47

(6th Cir. 1997). Accordingly, since the present motion may reasonably be construed as a second


                                                 2
Case 4:07-cr-20605-MAG-MJH ECF No. 123, PageID.515 Filed 08/05/21 Page 3 of 3




motion to vacate sentence under § 2255, it is transferred to the United States Court of Appeals for

the Sixth Circuit.

       SO ORDERED.

Dated: August 5, 2021                                s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge

                                CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court’s ECF System to their respective email or First Class U.S. mail
addresses disclosed on the Notice of Electronic Filing on August 5, 2021.

                                                     s/Karri Sandusky
                                                     KARRI SANDUSKY
                                                     Case Manager




                                                3
